DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021, has been entered.

Response to Amendment
The declaration under 37 CFR 1.130(a) filed on March 23, 2021, is sufficient to overcome the rejection of claims 21-40 based on the Accurate Ordnance reference (“AO”). The declaration sets forth that the inventors Henry L. Graham, II and Michael Derdziak are officers of the Rugged Design, Inc., the Applicant, and are the sole inventors of the “Rugged Suppressors” product subject matter described in the “AO” reference, and that the “Rugged Suppressors” subject matter was obtained directly or indirectly said inventors. Thus, the declaration constitutes an exception under 35 U.S.C. 102(a)(1)(A).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (5279200).
In reference to claim 21, Rose discloses a firearm with a muzzle, the firearm having:
a barrel bore defining a length (figures, barrel 11 or barrel 51), 
the firearm comprising first indicia located upon the firearm proximate to the muzzle (figures 1, each numerical hash mark of element 20; or figure 5, each numerical hash mark of element 57), 
the first indicia being at a predetermined location upon the firearm and signifying a functionally secure positioning along the length for a muzzle attachment device attachable to the firearm (each of the numerical hash marks of element 20 constitutes an indicia at a predetermined location upon 
In reference to claims 23, Rose discloses the claimed invention, including wherein the firearm includes an interface device residing at the muzzle end and the first indicia is located upon said interface device (figures 1 and 2, the portion of barrel 11 that is shown in the figures is considered the interface device).
In reference to claim 28, Rose discloses the claimed invention, as set forth above in the reference to claim 23.
In reference to claim 29, Rose discloses the claimed invention, as set forth above (figures 1, element 20; or figure 5, element 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Adolphsen (2011/0174141).
.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Russell et al. (9175919). Rose discloses the claimed invention including wherein the firearm includes an interface device residing at the muzzle end and the first indicia is located upon said interface device (figures 1 and 2, the portion of barrel 11 that is shown in the figures is considered the interface portion). Thus, Rose discloses the claimed invention, except for wherein the interface device is selectively attachable from the firearm by threading. However, Russell teaches that it is known to form an .

Claims 26, 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of USMACHINEGUN.COM AR-15 Non-Threaded Barrel Thread Adapter (see attached Notice of References Cited, Reference U; hereinafter USMG).
In reference to claim 26, Rose discloses the claimed invention, including wherein the firearm includes an interface device residing at the muzzle end and the first indicia is located upon said interface device (figures 1 and 2, the portion of barrel 11 that is shown in the figures is considered the interface portion). Thus, Rose discloses the claimed invention, except for wherein the interface device is detachable from the firearm. However, USMG teaches that it is known that some firearms lack a threaded muzzle, and thus, require the use of a thread adapter to provide the muzzle with threads for the attachment of devices requiring such for attachment (page 2/4, photo and description). Thus, it would have been obvious to a person of ordinary skill in the art to form the interface device of Rose, as set forth above, as a thread adapter configured for selective attachment to a non-threaded barrel, in order to allow the invention of Rose to be used on firearms with non-threaded barrels.

In reference to claims 34 and 35, Rose in view of USMG makes obvious the claimed invention, as set forth above in the references to claims 21 and 24.

Claims 32, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of USMG and further in view of Adolphsen. Rose in view of USMG makes obvious the claimed invention, except for wherein the attachment device is a suppressor and the suppressor is attached as claimed. However, it is noted that Rose discloses that the attachment device (e.g., vibration dampener) is intended to add weight to a firearm muzzle, in order to allow for ballistic optimization of firearm/ammunition combination (column 2, lines 21-36). Rose further teaches that the vibration dampener may be formed as a muzzle device, e.g., a muzzle brake, which is threadedly attached to an interface device and provides the additional benefit of recoil mitigation (figure 5, vibration dampener 50 in the form of a muzzle brake). Adolphsen teaches that a suppressor is another known muzzle device that is threadedly attached to an interface device, adds weight to a firearm muzzle, reduces recoil, and provides the additional of benefit of noise reduction (paragraph 9; figures 6A and 6B). Thus, it would have been obvious to a person of ordinary skill in the art to form the vibration dampener of Rose as a threadedly attached suppressor, in lieu of a muzzle brake, in order to .


Claim Rejections - 35 USC § 102 continued
Claims 21-30, 32, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rugged Suppressors Surge 762 (see attached Notice of References Cited, References U and V; hereinafter “Surge”).
In reference to claim 21, Surge discloses A firearm with a muzzle, the firearm having a barrel bore defining a length, the firearm comprising first indicia located upon the firearm proximate to the muzzle, the first indicia being at a predetermined location upon the firearm and signifying a functionally secure positioning along the length for a muzzle attachment device attachable to the firearm relative to the muzzle (see marked-up photos, below). 
It is noted that claim 21 does NOT require a muzzle attachment device attachable to the firearm. Thus, it is asserted that the first indicia signifies a functionally secure positioning along the length for a muzzle attachment device attachable to the firearm relative to the muzzle, so long as the muzzle attachment device has dimensions that position said muzzle attachment device at the first indicia when said muzzle attachment device is functionally secured to the firearm.

    PNG
    media_image1.png
    553
    600
    media_image1.png
    Greyscale

Surge Marked-up Photo #1


    PNG
    media_image2.png
    457
    759
    media_image2.png
    Greyscale

Surge Marked-up Photo #2

In reference to claim 22, Surge discloses the claimed invention (Reference U, page 2, photos and description).
In reference to claim 23, Surge discloses the claimed invention (Reference U, pages 2 and 4, muzzle brake clearly shown bearing indicia).
In reference to claim 24, Surge discloses the claimed invention, as set forth above in the marked-up photos. It is noted that claim 24 does NOT require a muzzle attachment device attachable to the firearm. Thus, it is asserted that the second indicia signifies a functionally insecure positioning along the length for a muzzle attachment device attachable to the firearm relative to the muzzle, so long as the muzzle attachment device has dimensions that position said muzzle attachment device at a 
In reference to claim 25, Surge discloses the claimed invention, as set forth above in the reference to claims 23 and 24.
In reference to claim 26, Surge discloses the claimed invention, as set forth above in the reference to claim 23 (the muzzle brake clearly being detachable from the firearm).
In reference to claim 27, Surge discloses the claimed invention, as set forth above in the references to claims 24 and 26.
In reference to claim 28, Surge discloses the claimed invention, as set forth above (“integral” does not preclude assembly).
In reference to claim 29, Surge discloses the claimed invention (see marked-up photos, above).
In reference to claim 30, Surge discloses the claimed invention, following the same rationale applied in the rejection of claim 21. The “attachment device attachable to the interface device” is NOT a structural limitation of the claim. Thus, it is asserted that the first indicia signifies a predetermined single threshold from the forward end toward the rearward end at which an attachment device attachable to the interface device may be advanced toward the rearward end during, and located at upon, attachment for sufficient tightening engagement between the interface device and the attachment device, so long as the attachment device has dimensions resulting in such.
In reference to claim 32, Surge discloses the claimed invention (see marked-up figure 3, below).

    PNG
    media_image3.png
    325
    441
    media_image3.png
    Greyscale

Surge Marked-up Photo #3

In reference to claim 35, Surge discloses the claimed invention, as set forth above.
In reference to claim 36, Surge discloses the claimed invention, as set forth above in the references to claims 30 and 32.

Claim Rejections - 35 USC § 103 continued
Claims 31, 33, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Surge.
In reference to claim 31, Surge discloses the claimed invention, except fails to explicitly disclose that the interface device is attachable to a firearm muzzle via threading at a rearward end of the interface device. However, the examiner takes Official Notice that it is well known to attach an interface device, like the muzzle brake of 
In reference to claim 33, Surge discloses the claimed invention, as set forth above in the reference to claim 32, except fails to explicitly disclose that the interface device is attachable to a firearm muzzle via threading at a rearward end of the interface device. However, the examiner takes Official Notice that it is well known to attach an interface device, like the muzzle brake of Surge, to a firearm muzzle via threading at a rearward end of the interface device, in order to provide a means for selectively attaching said interface device to a firearm barrel that is widely accepted in the firearm industry.
In reference to claim 37, Surge discloses the claimed invention, as set forth above in the references to claims 21, 24, 26, and 27, and including threading carried on the exterior surface of the interface device (muzzle brake) proximate to the forward end (marked-up photos #1 and #2, above, show exterior threading for mating with a suppressor; clearly shown in attached Reference U). Surge fails to explicitly disclose internal threads as claimed. However, the examiner takes Official Notice that it is well known to attach an interface device, like the muzzle brake of Surge, to a firearm muzzle via threading at a rearward end of the interface device, in order to provide a means for selectively attaching said interface device to a firearm barrel that is widely accepted in the firearm industry.
In reference to claim 38, Surge discloses the claimed invention (marked-up photos #1 and #2 show printed indicia).

In reference to claim 40, Surge discloses the claimed invention, as set forth above in the references to claims 32 and 37. 

Claim Rejections - 35 USC § 102 continued
Claims 21-23, 26, 28, 29, 30, 32, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rugged Suppressors Razor 762 (see attached Notice of Reference Cited, Reference W; hereinafter Razor).
In reference to claims 21-23, 26, 28, 29, 30, Razor discloses the claimed invention in a manner similar to Surge, as set forth above (also see Reference V, photos, which mirror those of Surge). However, the examiner considers all of the indicia shown on the interface device of Razor as mapping to the claimed “first indicia” (a different interpretation vis-à-vis Surge). Looking at marked-up photo #1 of Razor, below, and the other photos of Reference V, it is clear that the suppressor is located at the first indicia when said suppressor is sufficiently tightened relative to the interface device.
In reference to claims 32 and 36, Razor clearly discloses the claimed invention, as set forth above in the reference to claim 30 (and as evidenced by the photos in Reference V).

    PNG
    media_image4.png
    583
    768
    media_image4.png
    Greyscale

Razor Marked-up Photo #1

Claim Rejections - 35 USC § 103 continued
Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Surge.
In reference to claim 33, Surge discloses the claimed invention, except fails to explicitly disclose that the interface device is attachable to a firearm muzzle via threading at a rearward end of the interface device. However, the examiner takes Official Notice that it is well known to attach an interface device, like the muzzle brake of Surge, to a firearm muzzle via threading at a rearward end of the interface device, in .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10488139. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature of the application claims is found in the patent claims. The difference being that the patent claims include many more features than the application claims, and thus, the patent claims are in effect a “species” of the more “generic” invention of the application claims. It has been held that the “species” claims of a patent “anticipate” the “generic” application claims. Thus, claims 21-40 of the application are patentably indistinct from the patent claims 1-12.


Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. Specifically, Applicant’s arguments pertaining to Rose, Rose in view of Adolphsen, Rose in view of Russell, and Rose in view of USMG amount to mere allegation. Applicant merely states that the references to not disclose or make obvious the claim language, without providing any supporting evidence or argument. The examiner flatly disagrees with Applicant’s allegations. Further, the examiner asserts that the above-rejections make clear that Rose anticipates claims 21, 23, 28, and 29, Rose in view of Adolphsen makes obvious claim 22, Rose in view of Russell makes obvious claims 30 and 31, Rose in view of USMG makes obvious claims 26, 30, 34, and 35, and Rose in view of USMG and further in view of Adolphsen makes obvious claims 32, 33, and 36; the examiner clearly provides the necessary evidence to support such an assertion. Applicant’s attention is directed to the above-rejections, which clearly, logically, and properly demonstrate the unpatentability of the claims in view of the prior art.
Applicant’s arguments with respect to the “AO” reference have been considered but are moot because the new grounds of rejection (Surge and Razor) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641